Title: John Adams to John Quincy Adams, 24 August 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Quincy August 24. 1794
          
          In its due time, I received your Letter from Philadelphia of the 27. of July.
          Although, in the Opinion of The Secretary of State, the Mission to Holland may be “almost exclusively reduced to a pecuniary Negotiation,” yet, in the Opinion of others among whom your father is one, the Post at the Hague is an important Diplomatick Station, which may afford many opportunities of acquiring political Information and of penetrating the Designs of many Cabinets in Europe.
          The Observations and Reflections contained in your Letter are all very Sensible, and I wish you to remember and preserve them: but, in Case you should return to your Country whether in three Years or Seven or more or less, I wish you to preserve your Resolution inflexible to return to the Bar. Be patient. Submit to the Mortifications you justly foresee Open your Office and be always found in it, except when you are attending the Courts of Justice. from none of these Should you be absent, a moment.
          In three or four years you will probably be promoted to the Rank of a Min. Plenipotentiary: possibly in less time, if you discover to The President Talents and Principles Suitable for So high a Trust.
          
          As every Thing is uncertain and Scænes are constantly changing I would not advise you to fix any unalterable Resolutions except in favour of Virtue and integrity and an unchangeable Love to your Country. Your own good Sense will be Sufficient to guide you from time to time.
          Endeavour to obtain Correspondences with able Men in the southern & middle States as well as in the northern ones, and these will inform you & advise you.
          If my Life should be Spared I hope to be one of them and will give you my best Opinions and Advice as Circumstances occur. I wish you a pleasant Voyage and much honour Satisfaction and Success in your Mission—
          I am with constant Affection / your Friend and Father
          
            John Adams
          
        